On November 24,1987, the Defendant was sentenced to Count I, forty (40) years for Robbery; ten (10) years for persistent felony offender and ten (10) years for the use of a dangerous weapon, all sentences are to run consecutively. If paroled, the defendant is to pay restitution in the amount of $22,733; dangerous offender designation.
On November 16, 1989 the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Rose Mary Urbigkeit, of the Montana Defender Project. The state was represented by J.KimSchulke, Deputy County Attorney from Cascade County
Beforehearingthe application, the Defendant was advisedthatthe Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it ifsuchis possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it was the unanimous decision of the Sentence Review Division that the sentence shall be remanded back to Judge Thomas McKittrick of the District Court in Cascade County pursuant to the State v. Camitsch case to make findings with respect to his reasons for designating the defendant as a dangerous offender.
January 30, 1990, Judge McKittrick filed findings as to his reasons for designating the defendant a dangerous offender.
Judge McNeil and Judge Erickson were the only judges present who sat on the sentence review panel at the time the sentence was remanded back to the Eighth Judicial District, therefore, it is their unanimous decision that the sentence shall be affirmed as originally imposed, including the designation of dangerous offender.
The reason for the decision is the district court judge is presumed correct.
*11DATED this 9th day of March, 1990.